               Case 3:20-cv-05224-JLR Document 25 Filed 08/27/20 Page 1 of 14




                                                            HONORABLE RONALD B. LEIGHTON
 1

2

3

4

5

6

7                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
8                                         AT TACOMA
9    ERIC DODGE, an individual,                           Case No. 3:20-cv-05224-RBL
10           Plaintiff,
                                                          FIRST AMENDED COMPLAINT
11           vs.
12   EVERGREEN SCHOOL DISTRICT NO. 114,                   Jury Trial Requested
     a public corporation; CAROLINE GARRETT,
13   an individual; and JANAE GOMES, an
     individual,
14
             Defendants.
15

16           Plaintiff Eric Dodge alleges as follows:

17                                          INTRODUCTION

18           1.      As recognized by the Supreme Court of the United States: “Speech by citizens on

19   matters of public concern lies at the heart of the First Amendment, which was fashioned to

20   assure unfettered interchange of ideas for the bringing about of political and social changes

21   desired by the people.” Lane v. Franks, 573 U.S. 228, 235 (2014) (internal quotation omitted).

22           2.      This constitutional right to freedom of speech also protects individuals who are

23   employed by governmental entities: “public employees do not renounce their citizenship when

24   they accept employment, and this Court has cautioned time and again that public employers may

25   not condition employment on the relinquishment of constitutional rights.” Id. (italics added).

26   Page 1 – FIRST AMENDED COMPLAINT                                   LINDSAY HART, LLP
                                                                 1300 SW FIFTH AVENUE, SUITE 3400
     02075464.DOCX
                                                                  PORTLAND, OREGON 97201-5640
                                                                PHONE: 503-226-7677 FAX: 503-226-7697
               Case 3:20-cv-05224-JLR Document 25 Filed 08/27/20 Page 2 of 14




 1   Thus, when not performing work in their official capacity, such employees remain private

2    citizens and are free to have their own interests, beliefs, and opinions—including on matters of

3    politics—without being punished for them by their public employers and supervisors.

4            3.      Plaintiff Eric Dodge was a long-standing and respected teacher employed by a

5    public school district in Vancouver, Washington, who was returning to start new duties in a

6    different middle school following an extended absence to rehabilitate from a stroke, from which

7    he had finally recovered.

8            4.      On his second day back to work, and before students had even returned, Dodge

9    was verbally attacked and defamed by his new principal for the political opinions he held as a

10   private citizen—specifically, statements in support of President Trump—which caused not only

11   emotional devastation to plaintiff but also a recurrence of the debilitating stroke symptoms from

12   which he had previously recovered. These emotional and physical injuries have caused plaintiff

13   to be unable to continue his livelihood by working as a teacher.

             5.      Seeking redress, plaintiff filed a complaint about the principal’s discrimination
14
     and retaliation with the school district’s human resources department, but the HR director
15
     worked closely with the principal behind the scenes to ensure that a predetermined outcome of
16
     “unsubstantiated” was achieved. As part of these efforts, the HR director hired an outside
17
     investigator to look into plaintiff’s complaint, but when that investigator returned numerous
18
     findings that were supportive of plaintiff and critical of the principal, the HR director refused to
19
     share any of this information with plaintiff. Instead, the HR director wrote her own report to
20
     provide to plaintiff, in which she misstated and misrepresented the investigator’s actual findings
21
     in order to close the investigation as unsubstantiated.
22
             6.      Plaintiff then appealed HR’s determination to the school district’s elected board
23
     members, who declined to take any corrective action. Notably, the school district refused to give
24
     plaintiff a copy of the investigator’s full report until weeks after the appeal was already over.
25

26   Page 2 – FIRST AMENDED COMPLAINT                                      LINDSAY HART, LLP
                                                                    1300 SW FIFTH AVENUE, SUITE 3400
     02075464.DOCX
                                                                     PORTLAND, OREGON 97201-5640
                                                                   PHONE: 503-226-7677 FAX: 503-226-7697
               Case 3:20-cv-05224-JLR Document 25 Filed 08/27/20 Page 3 of 14




 1           7.      In engaging in such conduct, defendants have violated plaintiff’s constitutional

2    and other legal rights, causing substantial injury and damage to plaintiff, as set forth below:

3                                                 PARTIES

4            8.      Plaintiff Eric Dodge is a resident of Clark County, Washington.

5            9.      Defendant Evergreen School District No. 114 (“Evergreen” herein) is a public-

6    school district and local government entity located in and doing business in Vancouver, Clark

7    County, in the State of Washington.

8            10.     During all relevant times, defendant Caroline Garrett was employed as the

9    Principal of Wy’East Middle School (“Wy’East” herein), one of Evergreen’s schools in

10   Vancouver. Garrett is being sued in her individual capacity.

11           11.     During all relevant times, defendant Janae Gomes has been employed as the Chief

12   Human Resources Officer for Evergreen. Gomes is being sued in her individual capacity.

13                                    JURISDICTION AND VENUE

             12.     This Court has jurisdiction over the subject matter of this complaint pursuant to
14
     28 U.S.C. §1331 and 28 U.S.C. §1367, and has personal jurisdiction over each defendant.
15
             13.     All facts, events, and transactions giving rise to this lawsuit occurred within the
16
     geographic environs of the Western District of Washington; thus, venue is proper in this Court
17
     pursuant to 28 U.S.C. §1391.
18
             14.     All facts, events, and transactions giving rise to this lawsuit occurred within Clark
19
     County; thus, assignment is proper in the Tacoma courthouse pursuant to LR 3(d)(1).
20
             15.     Plaintiff provided 60 days advance written notice of all state law claims to
21
     Evergreen pursuant to RCW 4.96.020.
22
                                       FACTUAL ALLEGATIONS
23
             16.     Plaintiff has been involved with Evergreen for most of his life, first as a student
24
     and then as an employee for over 17 years.
25

26   Page 3 – FIRST AMENDED COMPLAINT                                     LINDSAY HART, LLP
                                                                   1300 SW FIFTH AVENUE, SUITE 3400
     02075464.DOCX
                                                                    PORTLAND, OREGON 97201-5640
                                                                  PHONE: 503-226-7677 FAX: 503-226-7697
               Case 3:20-cv-05224-JLR Document 25 Filed 08/27/20 Page 4 of 14




 1           17.     Over these years, plaintiff developed a reputation for being an excellent teacher

2    and coach, known for his genuine concern for the well-being of his students and for the respect

3    and cooperation he has shown toward his colleagues.

4            18.     On October 23, 2017, while working at Evergreen’s Mountain View High School,

5    plaintiff unexpectedly suffered a stroke, which caused numerous symptoms including loss of

6    strength, loss of coordination, and a verbal stutter.

7            19.     Plaintiff took a leave of absence for the remainder of the 2017/2018 schoolyear,

8    focusing on extensive rehab and therapy in an effort to reach full recovery.

9            20.     During the 2018/2019 schoolyear, plaintiff continued with his rehab and returned

10   to work at Evergreen on a part-time basis as a substitute teacher. By the end of the schoolyear,

11   plaintiff’s stroke-related symptoms had essentially resolved, and he and his physician agreed he

12   was ready to return to classroom work on a full-time basis.

13           21.     Because his former position at Mountain View High School was no longer open,

     Evergreen assigned plaintiff to teach Science at Wy’East for the 2019/2020 schoolyear. Plaintiff
14
     was very happy about the prospect of returning to full-time duty as a teacher.
15
             22.     Outside of work, plaintiff has had many activities and interests. In addition to
16
     being a husband and father, plaintiff has enjoyed reading about and discussing the news and
17
     politics as an informed citizen. He has particularly enjoyed friendly debate and open exchange
18
     of ideas among people with different backgrounds and perspectives.
19
             23.     Plaintiff identifies himself as politically “independent” but leaning Republican.
20
     He did not vote for Donald Trump in 2016 out of concerns about Trump’s character, but as time
21
     passed with Trump serving as President, plaintiff approved of the job he was doing and so began
22
     to be supportive of him.
23
             24.     Early in the summer of 2019, plaintiff saw a red “Make America Great Again” hat
24
     (“MAGA hat” herein) for sale with an internal tag that said: “Made in China”.                         Plaintiff
25

26   Page 4 – FIRST AMENDED COMPLAINT                                      LINDSAY HART, LLP
                                                                    1300 SW FIFTH AVENUE, SUITE 3400
     02075464.DOCX
                                                                     PORTLAND, OREGON 97201-5640
                                                                   PHONE: 503-226-7677 FAX: 503-226-7697
               Case 3:20-cv-05224-JLR Document 25 Filed 08/27/20 Page 5 of 14




 1   purchased the hat both because he supported Trump but also because he found it ironic and

2    humorous that the hat had been made in China.

3            25.     During the summer holidays in 2019, plaintiff would at times wear the MAGA hat

4    while at gatherings or out in the public. He liked to wear the hat as a conversation-starter, with

5    the idea of explaining that ordinary and normal people support Trump, despite some of Trump’s

6    flaws (as symbolized by the “Made in China” tag in the hat).

7            26.     He would also wear the MAGA hat when he was going to be outside on a sunny

8    day to protect the sun spots on his head from developing skin cancer, as he had been cautioned to

9    do by his physician in the summer of 2019 after the sun spots had been bleeding. At that time,

10   the MAGA hat was the only hat owned by plaintiff.

11           27.     Plaintiff’s first day of work at Wy’East was on August 22, 2019, which was the

12   start of a week planned for teacher training and preparation, with no students present.

13           28.     It was a sunny day, and so plaintiff was wearing his MAGA hat while walking

     from his vehicle to the entrance of Wy’East. When he arrived at the front door, he doffed the
14
     MAGA hat, and he did not subsequently wear or purposefully display it while inside Wy’East.
15
             29.     After completion of a training session, plaintiff was approached in his classroom
16
     by his new principal, defendant Garrett, with whom he had not previously worked.
17
             30.     Unbeknownst to plaintiff at the time, Garrett had a prior history at Wy’East of
18
     aggressively promoting political ideology and messages within the school, both in her official
19
     and personal capacities, and in creating a fearful and hostile environment with certain staff
20
     members, including creating a double standard for staff whose political views differed from her
21
     own.
22
             31.     During this first meeting, Garrett voiced her concerns about plaintiff’s MAGA
23
     hat. Plaintiff assured Garrett that he was not trying to offend anyone with the hat. Garrett
24
     concluded by stating she wouldn’t say he couldn’t wear the hat, but that she would advise him to
25

26   Page 5 – FIRST AMENDED COMPLAINT                                    LINDSAY HART, LLP
                                                                  1300 SW FIFTH AVENUE, SUITE 3400
     02075464.DOCX
                                                                   PORTLAND, OREGON 97201-5640
                                                                 PHONE: 503-226-7677 FAX: 503-226-7697
               Case 3:20-cv-05224-JLR Document 25 Filed 08/27/20 Page 6 of 14




 1   “use his better judgment”, which was a veiled way of stating he should not wear the hat. Given

2    that plaintiff had never worn the MAGA hat inside of Wy’East, plaintiff reasonably understood

3    Garrett’s concerns to be directed at the fact that he owned the hat at all and/or that he might wear

4    it on his personal time.

5            32.     The next morning, August 23, 2019, when plaintiff arrived at Wy’East for more

6    training and preparation, he left his MAGA hat in his car, not wanting to cause any friction with

7    Garrett and hoping to succeed at Wy’East.

8            33.     Around mid-day, plaintiff left Wy’East to attend a training session at a different

9    Evergreen location. Given that Garrett was not present at that off-site location, plaintiff wore the

10   MAGA hat in that off-site parking lot while walking to and from his vehicle to the front door,

11   but plaintiff did not wear it or purposefully display it while inside the building. When plaintiff

12   returned to Wy’East that same afternoon, plaintiff again left the MAGA hat in his car and did not

13   wear it or display it at or around Wy’East.

             34.     At no other point did plaintiff wear or bring the MAGA hat with him while on
14
     Evergreen properties. Notably, in a subsequent investigation, Evergreen concluded that plaintiff
15
     had never violated any Evergreen policy or rule in wearing the MAGA hat at any time.
16
             35.     Back at Wy’East that same afternoon, Garrett approached and cornered plaintiff
17
     with an aggressive and hostile tone. She began the conversation by exclaiming: “OK, what is the
18
     fucking deal with you and your hat!”
19
             36.     Plaintiff was caught off-guard and by surprise, as the MAGA hat was in his car
20
     and had not been in the building, and as her tone was dramatically different from the day before.
21
             37.     For the next 15 minutes, Garrett—acting under color of state law, and acting as
22
     plaintiff’s new boss—repeatedly and aggressively berated plaintiff. Among other things, she
23
     declared that plaintiff was a “racist”, “bigot”, “homophobe”, “liar”, and “hateful person”.
24

25

26   Page 6 – FIRST AMENDED COMPLAINT                                    LINDSAY HART, LLP
                                                                  1300 SW FIFTH AVENUE, SUITE 3400
     02075464.DOCX
                                                                   PORTLAND, OREGON 97201-5640
                                                                 PHONE: 503-226-7677 FAX: 503-226-7697
               Case 3:20-cv-05224-JLR Document 25 Filed 08/27/20 Page 7 of 14




 1   Plaintiff felt threatened, insulted and bullied, simply because he owned a hat of which Garrett

2    disapproved.

3            38.     Garrett concluded her verbal assault by telling plaintiff to get union representation

4    because he “would need it” the next time they talked, thereby threatening discipline to plaintiff

5    based solely on his political beliefs and speech.

6            39.     The effects of Garrett’s attack were devastating to plaintiff. In addition to causing

7    severe emotional distress, humiliation, and fear, Garrett’s attack caused plaintiff’s post-stroke

8    symptoms to recur, wiping out his progress from rehab and immediately bringing back his verbal

9    stutter and an inability to walk in a straight line.

10           40.     As a result of these emotional and physical injuries, plaintiff has been unable to

11   continue teaching for Evergreen and remains on an unpaid leave of absence from employment.

12           41.     Plaintiff filed an internal complaint with Evergreen’s Human Resources

13   department, including that Garrett violated Evergreen’s policies mandating civility and

     prohibiting harassment, intimidation, and bullying.
14
             42.     This HR complaint was managed by defendant Gomes, who along with
15
     Evergreen’s Superintendent Mike Merlino handled the investigation in a biased and unfair
16
     manner intended to support and protect Garrett to the detriment of plaintiff.
17
             43.     In fact, before plaintiff had even filed his complaint with HR, Gomes had already
18
     been communicating and working with Garrett to coordinate a response to the allegations and to
19
     ensure that plaintiff would not return to work at Wy’East.
20
             44.     Upon information and belief, Gomes, Garrett, and Merlino also conceived a plan
21
     to try to prevent plaintiff’s HR complaint from being investigated. Specifically, before the HR
22
     investigation was completed, Gomes blackmailed plaintiff in an effort to get him to drop his
23
     complaint against Garrett. Gomes told plaintiff that there had been a public records request filed
24
     related to his complaint (not filed by plaintiff) and threatened that if plaintiff did not immediately
25

26   Page 7 – FIRST AMENDED COMPLAINT                                      LINDSAY HART, LLP
                                                                    1300 SW FIFTH AVENUE, SUITE 3400
     02075464.DOCX
                                                                     PORTLAND, OREGON 97201-5640
                                                                   PHONE: 503-226-7677 FAX: 503-226-7697
               Case 3:20-cv-05224-JLR Document 25 Filed 08/27/20 Page 8 of 14




 1   drop his complaint, then she would be forced to turn over sensitive and private/personal

2    information—including protected medical information—about plaintiff to the outside party who

3    had made the records request. Plaintiff rejected the blackmail and advised Gomes to follow

4    applicable laws in responding to any public records requests, including by withholding or

5    redacting any protected information.

6            45.     Gomes also used her position in other ways to try to harm plaintiff and end his

7    employment. For example, in responding to plaintiff’s requests for leave, Gomes repeatedly

8    demanded the entirety of plaintiff’s medical records from both primary care providers and

9    specialists without any reasonable limitation on the scope of those medical records.

10           46.     With regard to plaintiff’s inquiries regarding benefits—which are typically

11   handled by different HR staff members who manage benefits administration—Gomes prohibited

12   any of those staff members from speaking with plaintiff; rather, Gomes insisted that she be the

13   sole person to communicate with plaintiff going forward.           Gomes then placed a series of

     roadblocks in front of every effort by plaintiff to obtain various benefits to which he was entitled,
14
     causing further harm to plaintiff.
15
             47.     Gomes advised plaintiff that Evergreen was hiring an “independent investigator”
16
     to look into the allegations. However, the “independent investigator” chosen by Gomes and
17
     Merlino was in fact Evergreen’s own employment liability insurance program administrator—
18
     Clear Risk Solutions—and the investigation was conducted as part of the administrator’s “pre-
19
     litigation program” designed to protect Evergreen’s liability interests arising from HR
20
     complaints such as plaintiff’s. The investigation was conducted in a biased manner to support
21
     the predetermined conclusion that plaintiff’s HR complaint was unsubstantiated.
22
             48.     Unbeknownst to plaintiff at that time, Clear Risk Solutions had in the past five
23
     years conducted roughly 32 investigations on behalf of Evergreen and, out of those 32
24

25

26   Page 8 – FIRST AMENDED COMPLAINT                                     LINDSAY HART, LLP
                                                                   1300 SW FIFTH AVENUE, SUITE 3400
     02075464.DOCX
                                                                    PORTLAND, OREGON 97201-5640
                                                                  PHONE: 503-226-7677 FAX: 503-226-7697
               Case 3:20-cv-05224-JLR Document 25 Filed 08/27/20 Page 9 of 14




 1   investigations, Clear Risk Solutions had not once rendered a written conclusion that the

2    individual being investigated had violated an Evergreen policy.

3            49.     When the investigation was completed, Gomes refused to share the investigator’s

4    report or findings to plaintiff. Instead, on October 1, 2019, Gomes sent to plaintiff only her own

5    written summary report of the investigator’s findings, which concluded that “an act of

6    discrimination, harassment, intimidation and bullying [by Garrett] did not occur” and therefore

7    closed plaintiff’s HR complaint as unsubstantiated. (Italics added.) Gomes’s report went on to

8    assert that, in fact, the “preponderance of the evidence” showed that plaintiff was the one who

9    made others uncomfortable (even though no HR complaint had been made or investigated

10   against plaintiff).

11           50.     Plaintiff subsequently met with Gomes and asked her again to share the

12   investigator’s reports and reconsider her decision, but Gomes rejected all of these requests. As a

13   result, on October 30, 2019, pursuant to Evergreen’s policies, plaintiff appealed Gomes’s

     decision to Evergreen’s elected board of directors. He also again requested copies of all relevant
14
     records, especially the actual records and reports from the “independent investigator”. That
15
     same day, Evergreen changed plaintiff’s leave status from “paid” to “unpaid”.
16
             51.     In response, Evergreen scheduled the board’s appeal hearing to occur on
17
     November 14, 2019—just two weeks out—but stonewalled the records request by providing
18
     multiple copies of records that were irrelevant or known to be already in plaintiff’s possession,
19
     rather than any of the key records requested.
20
             52      On November 14, 2019, plaintiff argued his appeal, but despite being informed
21
     about this misconduct by Garrett and Gomes, Evergreen’s board refused to take any action to
22
     correct it. Defendant Gomes drafted the letter to plaintiff notifying him of the board’s decision.
23
             53.     With regard to the investigator’s documents, Evergreen inexplicably waited until
24
     November 8, 2019 (i.e., just a few days before the hearing) to provide the investigator’s 5-page
25

26   Page 9 – FIRST AMENDED COMPLAINT                                    LINDSAY HART, LLP
                                                                  1300 SW FIFTH AVENUE, SUITE 3400
     02075464.DOCX
                                                                   PORTLAND, OREGON 97201-5640
                                                                 PHONE: 503-226-7677 FAX: 503-226-7697
              Case 3:20-cv-05224-JLR Document 25 Filed 08/27/20 Page 10 of 14




 1   abridged report and until December 2, 2019 (i.e., long after the hearing) to provide the

2    investigator’s full 18-page report, despite the fact that both reports were fully drafted and in

3    Evergreen’s possession by September 23, 2019.

4            54.     Moreover, these reports demonstrated that Gomes’s summary report from October

5    1, 2019, had significantly misstated and distorted the actual findings made by the investigator.

6    For example, Gomes’s summary report omitted all references to the investigator’s findings that

7    were adverse to Garrett and/or Evergreen, such as Garrett’s established and well-known history

8    of pushing political statements and symbols in the school and permitting others holding similar

9    political views as her to do so as well, thereby creating a “double standard” among the

10   employees based on their personal political views.

11           55.     Gomes’s report further omitted reference to the finding that Garrett had been

12   motivated to confront plaintiff on August 23, 2019 simply because he wore the MAGA hat.

13   According to the investigator, Garrett herself admitted she had told plaintiff that “she did not

     want him wearing the hat anymore”, whether at Wy’East, or at other schools, or even just “out
14
     there in the world” as a representative of her school.
15
             56.     In addition, the investigator’s report made it clear that Gomes had falsely asserted
16
     that plaintiff had violated school district policies by a “preponderance of the evidence” by
17
     making others uncomfortable. To the contrary, the investigator explicitly found that plaintiff had
18
     not violated any of Evergreen’s policies, including by wearing the MAGA hat.
19
             57.     The investigator further concluded that the plaintiff had “reasonably perceived”
20
     Garrett’s statements to include “a threat of discipline” for wearing the hat, and that Garrett’s
21
     conduct toward plaintiff “did have a negative substantial affect [sic] on Mr. Dodge.”
22
             58.     Defendants’ actions and misconduct in response to plaintiff’s HR complaint—as
23
     summarized in Paragraphs 41 to 57—further created a hostile workplace, caused additional
24

25

26   Page 10 – FIRST AMENDED COMPLAINT                                    LINDSAY HART, LLP
                                                                   1300 SW FIFTH AVENUE, SUITE 3400
     02075464.DOCX
                                                                    PORTLAND, OREGON 97201-5640
                                                                  PHONE: 503-226-7677 FAX: 503-226-7697
              Case 3:20-cv-05224-JLR Document 25 Filed 08/27/20 Page 11 of 14




 1   damage and harm to plaintiff, and made it impossible for plaintiff to reasonably or safely return

2    to any form of employment with the school district.

3                                         FIRST CLAIM FOR RELIEF

4                              (First Amendment Retaliation; 42 U.S.C. §1983)

5                                           (Against All Defendants)

6            59.       Plaintiff hereby incorporates the allegations in Paragraphs 1 through 58 as if fully

7    set forth here.

8            60.       Defendants are each a “person” under 42 U.S.C. §1983.

9            61.       As set forth above, defendants violated plaintiff’s constitutional right to freedom

10   of speech under the First Amendment to the United States Constitution.

11           62.       The actions of defendants were willful, intentional, and in reckless disregard of

12   plaintiff’s constitutional rights.

13           63.       Plaintiff has consequently suffered injury, harm, and damages.

             64.       Plaintiff’s damages include economic damages, including but not limited to lost
14
     wages, lost benefits, loss of future earnings capacity and benefits, and medical expenses;
15
     noneconomic damages, including but not limited to mental anguish, distress, humiliation,
16
     anxiety, pain and suffering, loss to reputation, embarrassment, and fear; and punitive damages, in
17
     amounts to be proven at trial.
18
             65.       Plaintiff is also entitled to prevailing plaintiff attorneys’ fees and costs under 42
19
     U.S.C. §1988 or as otherwise provided by law.
20
     ///
21
     ///
22
     ///
23
     ///
24
     ///
25

26   Page 11 – FIRST AMENDED COMPLAINT                                      LINDSAY HART, LLP
                                                                     1300 SW FIFTH AVENUE, SUITE 3400
     02075464.DOCX
                                                                      PORTLAND, OREGON 97201-5640
                                                                    PHONE: 503-226-7677 FAX: 503-226-7697
              Case 3:20-cv-05224-JLR Document 25 Filed 08/27/20 Page 12 of 14




 1                                     SECOND CLAIM FOR RELIEF

2                                       (Due Process; 42 U.S.C. §1983)

3                                          (Against All Defendants)

4                       (Stated in the Alternative to Plaintiff’s First Claim for Relief)

5            66.       Plaintiff hereby incorporates the allegations in Paragraphs 1 through 65 as if fully

6    set forth here.

7            67.       Alternatively to the First Claim for Relief, if any of the defendants’ actions and

8    misconduct toward plaintiff as set forth in Paragraphs 41 through 58, above, are found to be

9    unrelated to plaintiff’s exercise of his constitutional right to freedom of speech under the First

10   Amendment, then such actions and misconduct constituted violations of plaintiff’s constitutional

11   right to substantive due process under the Fourteenth Amendment to the United States

12   Constitution.

13           68.       Plaintiff has consequently suffered injury and damages, as set forth above.

                                        THIRD CLAIM FOR RELIEF
14
                                                   (Outrage)
15
                                           (Against All Defendants)
16
             69.       Plaintiff hereby incorporates the allegations in Paragraphs 1 through 68 as if fully
17
     set forth here.
18
             70.       As set forth above, defendants engaged in extreme and outrageous conduct
19
     directed to plaintiff, which intentionally or recklessly inflicted emotional distress on plaintiff.
20
             71.       Plaintiff has consequently suffered severe emotional distress and damages, as set
21
     forth above.
22
                                           PRAYER FOR RELIEF
23
             WHEREFORE, plaintiff Eric Dodge respectfully prays for judgment to be entered
24
     granting him relief as follows:
25

26   Page 12 – FIRST AMENDED COMPLAINT                                      LINDSAY HART, LLP
                                                                     1300 SW FIFTH AVENUE, SUITE 3400
     02075464.DOCX
                                                                      PORTLAND, OREGON 97201-5640
                                                                    PHONE: 503-226-7677 FAX: 503-226-7697
              Case 3:20-cv-05224-JLR Document 25 Filed 08/27/20 Page 13 of 14




 1           A.      Compensatory damages in an amount to be proven at trial;

2            B.      Punitive damages in an amount to be proven at trial;

3            C.      Prejudgment interest on any award of lost wages and lost benefits;

4            D.      Plaintiff’s reasonable attorneys’ fees and costs under 42 U.S.C. §1988 or as

5    otherwise provided by law;

6            E.      A declaration that defendants have committed the above violations of plaintiff’s

7    civil rights; and

8            F.      Such other and further relief as the Court may allow.

9                                     DEMAND FOR JURY TRIAL

10           Plaintiff hereby demands a jury trial on all questions so triable.

11

12           Dated this 27th day of August, 2020.

13
                                    LINDSAY HART, LLP
14
                                    By:       /s/ Michael Estok
15                                        Michael Estok, WSBA No. 36471
                                          1300 SW Fifth Avenue, Suite 3400
16                                        Portland, OR 97201
                                          Telephone: 503-226-7677
17                                        mestok@lindsayhart.com

18

19                                  McKANNA BISHOP JOFFE, LLP

20                                  By:       /s/ Noah Barish
                                          Noah Barish, WSBA No. 52077
21                                        1635 NW Johnson Street
                                          Portland, OR 97209
22                                        Telephone: 503-821-0960
                                          nbarish@mbjlaw.com
23
                                          Attorneys for Plaintiff Eric Dodge
24

25

26   Page 13 – FIRST AMENDED COMPLAINT                                     LINDSAY HART, LLP
                                                                    1300 SW FIFTH AVENUE, SUITE 3400
     02075464.DOCX
                                                                     PORTLAND, OREGON 97201-5640
                                                                   PHONE: 503-226-7677 FAX: 503-226-7697
            Case 3:20-cv-05224-JLR Document 25 Filed 08/27/20 Page 14 of 14




 1                                   CERTIFICATE OF SERVICE

2           I hereby certify that on August 27, 2020 I served a copy of FIRST AMENDED
3    COMPLAINT on the following person(s) in the manner indicated below at the following
     address(es):
4
          Michael E. McFarland, #23000              Francis S. Floyd, WSBA No. 10642
5         Evans, Craven & Lackie, P.S.              John A. Safarli, WSBA No. 44056
          818 W. Riverside Ave., Suite 250          Floyd Pflueger & Ringer, P.S.
6         Spokane, WA 99201                         200 W. Thomas St., Ste 500
          MMcFarland@ecl-law.com
7                                                   Seattle, WA 98119
            Attorney for Defendants Evergreen       ffloyd@floyd-ringer.com
8           School District No. 114                 jsafarli@floyd-ringer.com
            and Janae Gomes
9                                                     Attorneys for Defendant Caroline Garrett
10
                   by ECF
11                 by Facsimile Transmission
                   by First Class Mail
12
                   by Hand Delivery
13                 by Overnight Delivery

14                              LINDSAY HART, LLP

15
                                By: /s/ Michael J. Estok
16                                  Michael J. Estok, WSBA No. 36471
                                    Attorneys for Plaintiff
17

18

19

20

21

22

23

24

25

26   CERTIFICATE OF SERVICE                               LINDSAY HART, LLP
                                                   1300 SW FIFTH AVENUE, SUITE 3400
                                                     PORTLAND, OREGON 97201-5640
                                                  PHONE: 503-226-7677 FAX: 503-226-7697
